October 5, 2010 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Life Insurance Company of New York JNLNY Separate Account I (“Registrant”) File Nos. 333-70384 and 811-08401 This filing is Post-Effective Amendment No. 179 under the Investment Company Act of 1940 and Post-Effective Amendment No. 49 under the Securities Act of 1933, and is being made under paragraph (b) of rule 485.Its purposes are to incorporate responses to oral comments by the staff on the amendment to the registration statement filed on August 31, 2010, under paragraph (a) of rule 485 (Accession No. 0000927730-10-000097), and to make non-material changes that we deem appropriate.We propose that it becomes effective on October 7, 2010, as indicated on the facing sheet of the amendment. If you have any questions, please call me at (517) 367-3872. Yours truly, FRANK J. JULIAN Frank J. Julian Associate General Counsel
